DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/12/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 08/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 17/100,416, U.S. Application No. 17/149,399, U.S. Application No. 17/100,407 and U.S. Application No. 17/100,402 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Rejoinder
Claims 8-13 and 15-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-7, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/24/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney, James T. Bergstrom, on 9/8/2022.
The application has been amended as follows: 

1. (Currently Rejoined and Currently Amended) A method of manufacturing a semiconductor structure, the method comprising:
forming a semiconductor substrate;
forming a metal layer overlying the semiconductor substrate; 
forming a spacer layer overlying the metal laver; 
forming a mirror layer overlying the spacer laver;
forming an optical stack overlying the mirror layer, wherein the optical stack comprises a Distributed Bragg Reflector (DBR);
forming a sacrificial hardmask overlying an uppermost layer of the optical stack 
forming a via through the sacrificial hardmask in the optical stack by a first etch process unselective to the metal layer 
filling the via with a fill material, wherein a portion of the fill material extends over the sacrificial hardmask and contacts the metal layer; 
forming a pixel material by removing a portion of the fill material external to the via by a removal process selective to the fill material; and 
removing the sacrificial hardmask by a second etch process selective to the sacrificial hardmask while maintaining the thickness of the uppermost layer such that the pixel material extends from the metal layer to a distance beyond an upper surface of the optical stack, or such that the pixel material extends from the metal layer to the upper surface of the optical stack where the upper surface of the optical stack is characterized by a surface roughness less than or about 10 nm.  
2-4. (Currently Rejoined)
5. (Canceled)
6. (Currently Rejoined and Currently Amended) The method of claim [[5]] 1, wherein the pixel material extends beyond the upper surface of the optical stack by a distance exceeding 10 nm.  
7. (Canceled)

Reasons for allowance
Claims 1-4, 6, 8-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 1. In addition, Son US 20170075166, Ono US Patent 5892563 and Yoshimura US 20120081645 taken along or in combination, at least fails to disclose or suggest the claim limitations of “the optical stack comprises a Distributed Bragg Reflector (DBR)” along with other claim limitations. Claims 2-4 and 6 are depended on claim 1 so they are allowable for the same reason.
Regarding claim 8, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 8. In addition, Son US 20170075166, Ono US Patent 5892563 and Yoshimura US 20120081645 taken along or in combination, at least fails to disclose or suggest the claim limitations of “the optical stack comprises a Distributed Bragg Reflector (DBR)” along with other claim limitations. Claims 9-13 are depended on claim 8 so they are allowable for the same reason.
Regarding claim 15, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 15. In addition, Son US 20170075166, Ono US Patent 5892563 and Yoshimura US 20120081645 taken along or in combination, at least fails to disclose or suggest the claim limitations of “the optical stack comprises a Distributed Bragg Reflector (DBR)” along with other claim limitations. Claims 16-20 are depended on claim 15 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871